Opinion by
Mr. Justice Mitci-iell,
After very elaborate specifications of what was to be done *149by the plaintiff, the contract between the parties provides that in consideration thereof the defendant is to pay “ the snm of seven dollars and twenty-five cents per thousand feet .... when loaded on cars as above stated.” Language could not be more explicit or show more clearly the intention of the parties. It meets exactly the suggestion of Shabswood, J., in Shinn v. Bodine, 60 Pa. 182, “what would have been simpler than to have said each cargo to be paid for on delivery, if that had been the intention of the parties ? ” Whether the contract was technically entire or severable is of comparatively little importance, for no classification of the contract can be permitted to defeat the intent of the parties. The distinction itself between entire and severable contracts is based on the difference in intent. As said in Shinn v. Bodine, supra, “the entirety of a contract depends on the intention of the parties, and not on the divisibility of the subject. The severable nature of the latter may often assist in determining the intention, but will not overcome the intent to make an entire contract when that is shown.” See also Quigley v. DeHaas, 82 Pa. 267. The rule adopted in Lucesco Oil Co. v. Brewer, 66 Pa. 351, and the cases which have followed it, was in aid of the discovery of the intent.
The contract in the present case, in its general features, is entire. A substantial failure to perform the whole without legal excuse would prevent the plaintiff from recovering at all, except upon showing compliance with the specific agreement as to times and conditions of payment. But as to this feature the contract partook of a severable character. That it may have such double aspect is illustrated by Gill v. Johnstown Lumber Co., 151 Pa. 534, where it was held that a contract to drive logs to defendant’s boom was severable as to the payment for the number and kinds of logs delivered, but was entire as to the delivery of each log, and there could be no recovery for logs that had only been driven part way to the boom or for those that had been carried to and through it by the great flood of 1889, the Court likening the contract in this respect to that of a common carrier whose right to compensation is dependent on delivery at the designated place, and who cannot recover pro tanto for carriage over part of the route. There is nothing to prevent parties, even in entire contracts, from *150agreeing to partial payments pending the full performance, and that is what was done in the present case. The agreement in this respect is very analogous to the familiar eases of contracts for building. There can be no question that in nearly all of such cases the contract is entire, yet nearly all provide for advances or payments at stipulated stages of the work, the avowed object being to enable the contractor to complete the whole. While plaintiff’s failure in ability or intention to complete the work will be a good defense, even to an action for a payment stipulated to become due on a state of progress shown to be reached, yet a refusal to pay such an instalment without that or other legal excuse is such a breach of the contract as will justify a rescission, and entitle the plaintiff to recover pro tanto for the work done. This was expressly decided in Rugg et al. v. Moore, 110 Pa. 286, a case very similar in its general features to the present.
The appellant claimed to recover for 284,000 feet of lumber delivered on the cars. His contract was for 800,000 feet, and he excused his failure to deliver the full» quantity by alleging a rescission of the contract because defendant failed to make the payments due. On this he should have been allowed to go to the jury. It appeared also by plaintiff’s own testimony that he had sold over one half the lumber covered by the contract to one Crandall, and thereby clearly disabled himself from fulfilling his agreement. If he did this before the rescission and without defendant’s consent, the contract was so far entire that he could not recover on it at all. He, however, claimed that the sale to Crandall was with defendant’s consent, and therefore this was also a question for the jury.
Judgment reversed and procedendo awarded.